Citation Nr: 1760849	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-39 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for right leg venous insufficiency with chronic venous stasis dermatitis with venous stasis ulcers, claimed as lesions of leg status post laser ablation leaking vein, claimed as removal of vein on leg as secondary to the service-connected disability of diabetes mellitus type II.

(The issues of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 2, 2012, and in excess of 50 percent from November 2, 2012 forward; entitlement to service connection for right hip arthritis, a low back disability, pain in the feet, limbs, and joints disability, sleep apnea; and entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) will be the subject of a separate Board decision to be promulgated at a later date).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army form March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that the Veteran requested a Board video conference hearing in his August 2016 substantive appeal.  Subsequently, the Veteran's representative stated in the September 2016 VA 646 that the Veteran does not request a Board hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2017).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's right leg venous insufficiency with chronic venous stasis dermatitis with venous stasis ulcers is related to his service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for right leg venous insufficiency with chronic venous stasis dermatitis with venous stasis ulcers has been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, as to the claims of entitlement to service connection for right leg venous insufficiency with chronic venous stasis dermatitis with venous stasis ulcers, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection Law and Analysis

The Veteran maintains that his right leg venous insufficiency with chronic venous stasis dermatitis with venous stasis ulcers is etiologically related to his service.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304 (d); see also, Collette v. Brown, 82 F.3d 389, 392 (1996) .

According to 38 U.S.C. § 1154 (a) (2012), the Secretary must consider the places, types, and circumstances of the Veteran's service, unit's history, service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C. § 1154 (b) (2012).  The Board notes that the Veteran's DD Form 214 indicates the Veteran was awarded, an Air Medal, an Army Commendation Medal, an Overseas Service bar, a Bronze Star Medal, a Vietnam Service Medal with two Bronze Service Stars, and a Republic of Vietnam Gallantry Cross Unit Citation with Palm Device.  Furthermore, his DD Form 214 lists his Military Occupational Specialty (MOS) as light weapons infantry.   Here, the Board concedes the Veteran's participation in combat in Vietnam.

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See, Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See, Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also, Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

With respect to the first Hickson element, there is no dispute that the Veteran has right leg venous insufficiency with chronic venous stasis dermatitis with venous stasis ulcers.  A December 2014 private treatment record from Dr. J. S. of Portneuf Medical Practice notes that the Veteran receives treatment at the Idaho Vein Center in Pocatello, Idaho and has lower extremity ulcers that are related to chronic venous insufficiency.  The doctor further noted that diabetes contributes to the problem.  As such, the Veteran has satisfied the first Hickson element.

With respect to the second Hickson element, the Veteran has repeatedly an consistently stated that he sustained injuries to the right side of his body in August 1969 when a helicopter he was riding in, and heading towards a "hot LZ", suddenly swerved, causing him to fall approximately 15 to 30 feet, with a full pack on, and landing on his right side and back.  The Veteran told the January 2015 VA examiner that this caused a muscle injury in his right leg with pain and swelling lasting for two weeks.  

The Board notes that in their February 2015 rating decision, the RO acknowledged the positive nexus opinion provided by the VA examiner (discussed below), then noted that the Veteran does not have service treatment records showing any injury sustained to the Veteran's lower right leg.  The absence of in-service evidence of a disability during service is not always fatal to a service connection claim.  See, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  While the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements, lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Here, the RO did not articulate a reason beyond lack of service treatment records as to why it dismissed the Veteran's lay statements regarding his reported right lower leg injury.  The Board has conceded the Veteran's participation in combat and finds the Veteran's statements regarding his leg injury to be credible.  As such, the Board finds that the second Hickson element has been satisfied.

The Board now turns to the third Hickson element.

The Board has the authority to discount the weight of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may not reject a medical opinion based on the Board's own medical judgment.  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In January 2015, the Veteran was afforded a VA artery and vein conditions examination.  Diagnoses of chronic right leg venous disease and laser ablation of a leaking vein in the right thigh were noted.  The Veteran reported suffering a muscle injury to his leg in Vietnam that caused pain and swelling for two weeks after falling from a helicopter.  The Veteran further reported developing swelling from edema in 2004 and hyperpigmentation in his legs about ten years prior.  The Veteran noticed cellulitis in 2014.  The examiner opined that the Veteran's venous condition and ulcer are less likely than not due to the Veterans service connected diabetes, but are at least as likely as not a consequence of delayed effects of the old leg injury to his right lower leg during military service.  The examiner further stated that the Veteran's venous disease is "most significant in the right lower leg" and noted that "[h]is only history of injury to the leg is from an accident jumping from a helicopter in Vietnam when he sustained a muscle injury to the right lower leg".  The examiner further noted that "[u]nilateral vein problems as he has are usually related to remote crush injuries or fractures."  Here, the VA examiner provided a positive nexus opinion linking the Veteran's right leg venous condition to his injury suffered in Vietnam after a fall from a helicopter and provided a well-reasoned rationale for this opinion.  As such, the Board accords this opinion significant probative weight.

The Veteran was afforded a VA artery and vein conditions examination in November 2016 and a diagnosis of venous insufficiency was noted.  The examiner noted that this disability did not develop until "decades following exit from service", and cited "[c]ommon known risk factors" of age, family history of venous disease, increased body mass index, smoking , a history of lower extremity trauma, and prior venous thrombosis.  The Board notes that the examiner only listed "the veteran's long standing increased body index and age" as risk factors for the Veteran.  The examiner went on to state that the Veteran's venous insufficiency was "not present during his military service, to include on or about the date of his reported helicopter fall."  Here, the examiner did not discuss the opinion of the January 2015 VA examiner, nor did he state a reason as to why the Veteran's reported trauma to his right lower leg, conceded by the examiner as one of the "common known risk factors" for venous insufficiency, did not contribute to the Veteran's disability.  As such, the Board finds this opinion to be inadequate and of no probative value.

Here, the January 2015VA examiner provided a positive nexus opinion linking the Veteran's right leg venous condition to his injury suffered in Vietnam after a fall from a helicopter and provided a well-reasoned rationale for this opinion.  As such, the Board finds that the third Hickson element has been satisfied.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current right leg venous insufficiency with chronic venous stasis dermatitis with venous stasis ulcers disability is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 


ORDER

Entitlement to service connection for right leg venous insufficiency with chronic venous stasis dermatitis with venous stasis ulcers is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


